Citation Nr: 1550217	
Decision Date: 12/01/15    Archive Date: 12/10/15

DOCKET NO.  14-09 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left foot disability.

2.  Entitlement to service connection for a lumbar spine disability. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his friend M.D.



ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from November 1983 to November 1986.

These matters come to the Board of Veterans' Appeals (Board) from a December 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  A notice of disagreement was filed in August 2011, a statement of the case was issued in January 2014, and a substantive appeal was received in March 2014.

The Veteran testified at a Board hearing in September 2015; the transcript is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that he injured his left foot during service and such condition has caused or aggravated his lumbar spine disability.  See 09/24/2015 VBMS entry, Hearing Testimony.

Service treatment records reflect that in August 1986 the Veteran sought treatment for sharp pain in his left foot.  08/28/2014 VBMS entry, STR - Medical at 18.  The pain occurred that morning when he was running.  The assessment was possible bruise, stress.  Another August 1986 record reflects an assessment of possible stress fracture of the left foot.  Id. at 19.  In September 1986, the Veteran sought follow-up treatment for a left foot problem.  The Veteran reported that most of his foot pain had resolved but not completely.  He mainly feels pain wearing his military boots; he reported numbness.  The assessment was resolving condition of left foot pain of unknown etiology.  Id. at 15.  A September 1986 x-ray examination showed no bony pathology.  Id. at 23.  Another September 1986 record reflects that he was put on a left foot profile.  10/28/2015 VBMS entry, Medical Treatment Record - Government Facility.  

A September 2010 VA x-ray examination of the lumbar spine showed degenerative disc disease, L4-5 and L5-S1, mild to moderate osteophytes and mild facet arthritis.  A September 2010 VA x-ray examination of the left foot was normal.  10/22/2010 VBMS entry, Medical Treatment Record - Government Facility.

In December 2010, the Veteran underwent a VA examination.  12/01/2010 VBMS entry, VA Examination.  No left foot problem was found.  The examiner commented that while it was conceivable that he had a left foot sprain during service, it had resolved and the physical examination was normal.  The Veteran also underwent an examination pertaining to the back and the examiner diagnosed degenerative disc disease of the lumbar spine with mild arthritis.  Due to a finding of no left foot diagnosis, the examiner found that his lumbar spine disability was not due to a left foot problem.  

A July 2011 treatment record reflects diagnoses of pain in left limb, capsulitis, left 1st MPJ, and tinea pedis.  08/02/2011 VBMS entry, Medical Treatment Record - Non-Government Facility.  A February 2013 podiatry record reflects a diagnosis of sesamoiditis left foot, arthritic changes bilateral feet, and osteoarthritis bilateral feet.  04/29/2013 VBMS entry, Medical Receipts.  

An August 2014 VA treatment record reflects the examiner's comment that the Veteran suffers from lower back pain brought on by protrusion of discs which results in pressure on spinal roots that affect the left foot.  08/20/2014 VBMS entry, Medical Treatment Record - Government Facility.

Correspondence dated in August 2015 from the Veteran's VA treating physician reflects that he is aware of a low back injury that occurred during an in-service road march in March 1986.  The examiner opined that the back pathology could cause left foot problems.  09/21/2015 VBMS entry, Medical Treatment Record - Government Facility.  

The August 2014 and August 2015 submissions both suggest a relationship between the low back and left foot; namely, that a left foot disorder was caused or aggravated by low back disability.  The Board notes, however, that the Veteran has not claimed a low back injury during service and service treatment records do not reflect a back injury; rather, he claims that a left foot injury has caused or aggravated his back problems.  

In light of the current diagnoses pertaining to the left foot, the Veteran should be afforded another VA examination to assess the nature and etiology of his claimed left foot disability and whether any lumbar spine disability is due to or aggravated by any left foot disability.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA orthopedic examination with a physician with appropriate expertise in order to ascertain the nature and etiology of his claimed left foot and lumbar spine disabilities.  It is imperative that the Virtual folders be reviewed in conjunction with the examination.  Any medically indicated special tests, including x-rays, should be accomplished, and all special test and clinical findings should be clearly reported.  

The examiner should respond to the following:

a)  Please state whether the Veteran has a chronic disability of the left foot.  Consideration should be given to the diagnoses of record.  

b)  Please state whether any left foot disability is at least as likely as not (50 percent or greater probability) due to service or any incident therein.

c)  Please state whether any lumbar spine disability is at least as likely as not (50 percent or greater probability) caused by a left foot disability.  

d)  Please state whether any lumbar spine disability has at least as likely as not (50 percent or greater probability) been aggravated (e.g., permanently worsened beyond the normal progression of that disease) by a left foot disability? 

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  

Please provide reasons for these opinions.  All pertinent evidence, including both lay and medical, should be considered.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

2.  If either of the benefits sought on appeal are not granted in full, issue a supplemental statement of the case.  The case should then be returned to the Board, if otherwise in order.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




